Vinje, C. J.
Plaintiff urges now as he did upon the former appeal that ch. 57 of the Laws of 1925 deprives plaintiff of his property without due process of law and therefore contravenes “art. V of the amendments to the constitution of the United States and sec. 1 of art. XIV of *524the amendments to the constitution of the United States.” The court was then and now is of the opinion that no federal question is involved.
The appeal from the judgment raises the identical questions raised and decided upon the appeal from the order sustaining the demurrer, and such former decision is res judicata. Ellis v. Northern Pac. R. Co. 80 Wis. 459, 50 N. W. 397; Case v. Hoffman, 100 Wis. 314, 75 N. W. 945; Wollman v. Ruehle, 104 Wis. 603, 80 N. W. 919; Finney v. Guy, 111 Wis. 296, 87 N. W. 255; McCord v. Hill, 117 Wis. 306, 94 N. W. 65; Cape v. Plymouth Cong. Church, 130 Wis. 174, 109 N. W. 928; Jeffery v. Osborne, 145 Wis. 351, 129 N. W. 931; Strehlau v. John Schroeder L. Co. 152 Wis. 589, 142 N. W. 120; John v. Pierce, 176 Wis. 220, 186 N. W. 600.
By the Court. — Judgment ‘affirmed.